

Exhibit 10.29


[a1029formofstockoptio_image1.jpg]
STOCK OPTION PROGRAM


KEY EMPLOYEE AWARD
TERMS AND CONDITIONS


This Key Employee Award Terms and Conditions describes terms and conditions of
Stock Option or Stock Appreciation Rights (SARs) Awards, as part of the Phillips
66 Stock Option and SAR Program (Program), granted under the Omnibus Stock and
Performance Incentive Plan of Phillips 66 (Plan) by Phillips 66 (Company) to
certain eligible Employees (Employees). These Terms and Conditions, together
with the Annual Award Summary given to each Employee receiving an Award, form
the Award Agreement (the Agreement) relating to the Awards described. The
Agreement covers both Stock Options and SARs, and the term Employee covers
recipients of Awards made either in Stock Options or SARs.
1.
Type and Size of Grant. Subject to the Plan and this Agreement, the Company
grants to certain eligible Employees a Nonqualified Stock Option to purchase all
or any part of an aggregate number of shares of Common Stock of the Company. In
certain countries, grants will be in the form of SARs. Individual awards will be
as set forth in the Annual Award Summary given to each Employee to whom an Award
is granted. The Annual Award Summary for each Employee is made a part of this
Agreement with regard to such Employee.

2.
Grant Date, Price, and Plan. The grant date is [●] and the Grant Price is $[●].
Awards are made under the Omnibus Stock and Performance Incentive Plan of
Phillips 66.

3.
Term of Awards, Exercise Installments, and Last Date to Exercise. Except as
otherwise noted in this Agreement, the following summary table describes term of
awards, exercise installments, and last date to exercise, subject to the more
detailed provisions set forth below:


1



--------------------------------------------------------------------------------



Summary Table
Summary of Exercise Rules
Status
Condition
Last Date to Exercise
Active Employee
 
10 years from grant date
Retirement (age 55 and 5 years of service)
Prior to 6 months from grant date
Canceled upon Termination
6 months from grant date & after
10 years from grant date
Layoff
Prior to 6 months from grant date
Canceled upon Termination
6 months to 1 year from grant date
10 years from grant date (award is prorated)
1 year from grant date & after
10 years from grant date
Disability
Any date after grant date
10 years from grant date
Death
Any date after grant date
10 years from grant date
Divestitures, outsourcing, and moves to joint ventures
Any date after grant date
Canceled upon Termination, unless approval otherwise
All other Terminations
 
Canceled upon Termination

(a)
Exercise Installments and Expiration. Stock Options/SAR’s granted under this
Agreement will become exercisable to the extent that one third of the number of
shares of Stock subject to the Stock Option/SAR (rounded down to nearest whole
share) shall be exercisable on the first anniversary date of the Stock
Option/SAR grant. On the second anniversary date of the Stock Option/SAR grant,
an additional one third of the number of shares of Stock (rounded down to
nearest whole share) shall become exercisable. On the third anniversary date of
the Stock Option/SAR grant, the remaining shares shall become exercisable. To
the extent that an installment is not exercised when it becomes first
exercisable, it will remain exercisable at any time thereafter until the Award
shall be canceled, expire, or be surrendered. A Stock Option or SAR expires on
the tenth anniversary of the date on which it was granted.

(b)Last Date to Exercise (Terminations).
(i)
General Rule for Termination. If, prior to the exercise of Stock Options/SAR
grants, the Optionee's employment with a Participating Company shall be
terminated for any reason except death, Disability, Retirement, or Layoff, such
Award shall be canceled and all rights thereunder shall cease; provided that the
Authorized Party may, in its or his sole discretion, determine that all or any
portion of any other Award shall not be canceled due to Termination of
Employment.


2



--------------------------------------------------------------------------------





(ii)
Layoff Within Six Months. If, prior to a date six months from the date an Award
is granted, the Optionee's employment with a Participating Company shall be
terminated by reason of Layoff, such Award shall be canceled and all rights
thereunder shall cease.

  
(iii)
Layoff After Six Months but Within One Year. If, on or after a date six months
from the date an Award is granted but prior to a date one year from the date an
Award is granted, the Optionee's employment with a Participating Company shall
be terminated by reason of Layoff, the Optionee shall retain a prorated number
of the Award shares granted. The number of Award shares retained will be
computed by multiplying the original number of Award shares granted by a
fraction, the numerator of which is the number of full months of employment from
the first day of the month in which the Award was granted until the date the
employee is terminated and the denominator of which is 12. Such calculation
shall be rounded down to the nearest whole share.



(iv)
Layoff After One Year. If, on or after a date one year from the date an Award is
granted, the Optionee's employment with a Participating Company shall be
terminated by reason of Layoff, the Optionee shall retain all rights provided by
the Award at the time of such Termination of Employment.



(v)
Retirement After Six Months. If, on or after a date six months from the Grant
Date of an Award, the Optionee's employment with a Participating Company shall
be terminated by reason of Retirement, the Optionee shall retain all rights
provided by the Award at the time of such Termination of Employment.



(vi)
Disability. If, after the date the Award is granted, an Optionee shall terminate
employment following Disability of the Optionee, the Optionee shall retain all
rights provided by the Award at the time of such Termination of Employment.



(vii)
Death. If, after the date an Award is granted, an Optionee shall die while in
the employ of a Participating Company, or after Termination of Employment by
reason of Retirement, Disability, or Layoff (and prior to the cancellation of
the Award), the executor or administrator of the estate of the Optionee or the
person or persons to whom the Award shall have been validly transferred by the
executor or the administrator pursuant to will or the laws of descent and
distribution shall have the right to exercise the Award to the same extent the
Optionee could have, had the Optionee not died. No transfer of an Award by the
Optionee by will or by the laws of descent and distribution shall be effective
to bind the Company unless the Company shall have been furnished with written
notice thereof and a copy of the will and such other evidence as the Company may
deem necessary to establish the validity of the transfer and the acceptance by
the transferee or transferees of the terms and conditions of such Award.




3



--------------------------------------------------------------------------------



(viii)
Transfers and Leaves. Transfer of employment between Participating Companies
shall not constitute Termination of Employment for the purpose of any Award
granted under the Program. Whether any leave of absence shall constitute
Termination of Employment for the purposes of any Award granted under the
Program shall be determined in each case in accordance with applicable law and
by application of the policies and procedures adopted by the Company in relation
to such leave of absence.



(ix)
Divestiture, Outsourcing, or Move to Joint Venture. If, after the date the Award
is granted, an Optionee ceases to be employed by a Participating Company as a
result of (a) the outsourcing of a function, (b) the sale or transfer of all or
a portion of the equity interest of such Participating Company (removing it from
the controlled group of companies of which the Company is a part), (c) the sale
of all or substantially all of the assets of such Participating Company to
another employer outside of the controlled group of corporations (whether the
Optionee is offered employment or accepts employment with the other employer),
(d) the Termination of the Optionee by Participating Company followed by
employment within a reasonable time with a company or other entity in which the
Company owns, directly or indirectly, at least a 50% interest, prior to exercise
of an Award, or (e) any other sale of assets determined by the Authorized Party
to be considered a divestiture under this program, the Authorized Party may, in
its or his sole discretion, determine that all or a portion of any such Award
shall not be canceled.

(c)Detrimental Activities and Suspension of Exercises.
(i)
If the Authorized Party determines that, subsequent to the grant of any Award,
the Employee has engaged or is engaging in any activity which, in the sole
judgment of the Authorized Party, is or may be detrimental to the Company or a
subsidiary, the Authorized Party may suspend the right of the Employee to
exercise, refuse to honor the exercise of such Employee's Awards already
requested, or cancel all or part of the Award or Awards granted to that
Employee.



(ii)
If the Authorized Party, in its or his sole discretion, determines that the
exercise of any Award has the possibility of violating any law, regulation, or
decree pertaining to the Company, a subsidiary, or the Employee, the Authorized
Party may freeze or suspend the Employee’s right to exercise until such time as
the exercise of the Award would no longer, in the sole discretion of the
Authorized Party, have the possibility of violating such law, regulation, or
decree.



(iii)
Notwithstanding anything herein to the contrary, any Award is subject to
forfeiture or recoupment, in whole or in part, under applicable law, including
the Sarbanes-Oxley Act and the Dodd-Frank Act. Awards are also subject to
forfeiture or recoupment in the event a Key Employee’s negligence or misconduct
results in materially misstated financial or other data, as determined by the
Human Resources & Compensation Committee and the Audit & Finance Committee of
the Board.


4



--------------------------------------------------------------------------------



4.
Exercising the Stock Option. The Company has retained outside firms to
administer Stock Options (and SARs) granted under the Plans (the “third party
administrators”). The Option (or SAR) must be exercised in accordance with
methods and at times set by the third party administrator and by the Employee’s
delivering to the third party administrators such authorization as may be
required.

5.
Payment for Shares. The Grant Price for all shares of Stock purchased upon the
exercise of a Stock Option, or a portion thereof, shall be paid in full at the
time of such exercise. Such payment may be made in cash or by tendering shares
of Stock having a value on the date of exercise equal to the Grant Price. Such
value shall be the average of the high and low trading prices of the stock on
the day of exercise. If the Optionee makes payment of the Grant Price by
tendering shares of Stock, such Stock must be registered in the sole name of the
Optionee on the exercise date or an appropriate Stock Power acceptable to the
Company to transfer such stock to the sole name of the Optionee must be provided
at the time of exercise. In the case of an Optionee who makes payment of the
Grant Price by tendering shares of Stock, if the Company deems it appropriate,
and if allowed by the applicable laws, regulations and rulings, the Company may
accept an attestation from the Optionee in lieu of actual physical delivery to
the Company of the shares to be tendered. The attestation must indicate the
number of shares held, and if deemed necessary by the Company, the certificate
numbers if the Stock is held in certificate form, or the broker and brokerage
account number if the shares are held in a brokerage account, and any other
information necessary to confirm ownership of the shares. The Company may not
accept an attestation in lieu of physical delivery of the shares unless the
shares are held in the sole name of the Optionee either in certificate form, or
in a single brokerage account, or in such other form as the Company may deem
appropriate. Depending on its source, Stock tendered in the exercise of a Stock
Option must have met the appropriate holding period required by current tax,
accounting, legal, or other applicable rules and regulations. At the election of
the Optionee (but subject to any administrative limitations on exercise of Stock
Options or permissible methods of option exercise imposed), the Stock Option may
also be exercised by a "net-share settlement" method for exercising outstanding
nonqualified stock options. The Committee, in its sole discretion and judgment,
limit the extent to which shares of Stock may be used in exercising Stock
Options or limit the use of any method or time of option exercise.

6.
Assignment of Option and Exercises After Death. Rights under the Plans and this
Agreement cannot be assigned or transferred other than by (i) will, (ii)
beneficiary designation, or (iii) the laws of descent and distribution. In the
event that a beneficiary designation conflicts with an assignment by will or
under the laws of descent and distribution, the beneficiary designation will
prevail. Upon the death of an Employee, exercise of the grant will be permitted
only by the Employee’s designated beneficiary, executor, or personal
representative of the Employee’s estate.

7.
Tax Withholding. In the U.S. and many countries, the difference between the
Grant Price and the value of the stock at the time of an Option exercise
multiplied by the number of shares purchased is compensation subject to tax
withholding. The Option exercise will not be completed until all federal, state,
local and other governmental withholding tax requirements have been met. Should
a withholding tax obligation arise upon the exercise of a Stock Option, the


5



--------------------------------------------------------------------------------



withholding tax may be satisfied by withholding shares of Stock or by payment of
cash. This withholding obligation includes, but is not limited to, federal,
state, and local taxes, including applicable non-U.S. taxes, such as U.K. PAYE.
The plan administrator will take such steps, as it deems necessary or desirable
for the withholding of any taxes that are required by laws or regulations of any
governmental authority in connection with any exercise. For SARs, the SAR Gain
will be paid through the local payroll and is subject to applicable withholding
taxes. The Company may take appropriate measures to ensure that corrective
actions related to withholding tax obligations are completed in a timely manner.
8.
Shareholder Rights. The Employee shall not have the rights of a shareholder
until the Option has been exercised and ownership of shares of Common Stock has
been transferred to the Employee. SARs never convey shareholder rights.

9.
Certain Adjustments. In the event certain corporate transactions,
recapitalizations, or stock splits occur while a Stock Option (or SAR) is
outstanding, the Grant Price and the number of Stock Option Shares (or SARs)
shall be correspondingly adjusted.

10.
Relationship to the Plan. In addition to the terms and conditions described in
this Agreement, Awards are subject to all other applicable provisions of the
Plan. The decisions of the Committee with respect to questions arising as to the
interpretation of the Plan or this Agreement and as to findings of fact shall be
final, conclusive, and binding.

11.
No Employment Guarantee. No provision of this Agreement shall confer any right
upon the Employee to continued employment with any Participating Company.

12.
Governing Law. This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Delaware.

13.
Amendment. Without the consent of the Employee, this Agreement may be amended or
supplemented (i) to cure any ambiguity or to correct or supplement any provision
herein which may be defective or inconsistent with any other provision herein,
or (ii) to add to the covenants and agreements of the Company for the benefit of
an Employee or to add to the rights of an Employee or to surrender any right or
power reserved to or conferred upon the Company in this Agreement, provided, in
each case, that such changes or corrections shall not adversely affect the
rights of the Employee with respect to the grant of an Option (or SAR) evidenced
hereby without the Employee’s consent, or (iii) to make such other changes as
the Company, upon advice of counsel, determines are necessary or advisable
because of the adoption or promulgation of, or change in or of the
interpretation of, any law or governmental rule or regulation, including any
applicable federal or state securities or tax laws.


6



--------------------------------------------------------------------------------



DEFINITIONS
Capitalized terms not defined below shall have the meanings set forth in the
Plan under which the Award is granted.


Authorized Party means the person who is authorized to approve an Award,
exercise discretion or take action under the Administrative Procedure for the
Stock Option (and Stock Appreciation Rights) Program and pursuant to the
Program. With regard to Senior Officers, the Committee is the Authorized Party.
With regard to other Employees, the Chief Executive Officer, acting as the
Special Equity Award Committee of the Board of Directors of the Company, is the
Authorized Party, although the Committee may act concurrently as the Authorized
Party.


Award means any Stock Option or SAR granted to an Employee pursuant to such
applicable terms, conditions, and limitations as the Authorized Party may
establish in order to fulfill the objectives of the Program.


Change of Control has the meaning set forth in Attachment A to these Terms and
Conditions.
Committee means the Human Resources and Compensation Committee of the Board of
Directors of the Company, or any successor committee to it.
Common Stock means common stock, par value $.01 per share, of the Company.
Company means Phillips 66 a Delaware corporation.
Disability means a disability for which the employee in question has been
determined to be entitled to either (i) benefits under the applicable plan of
long-term disability of the Company or its subsidiaries or (ii) disability
benefits under the Social Security Act. In the absence of any such
determination, the Authorized Party may make a determination that the employee
has a Disability.
Fair Market Value means, as of a particular date, the mean between the highest
and lowest sales price per share of such Common Stock on the consolidated
transaction reporting system for the principal national securities exchange on
which shares of Common Stock are listed on that date, or, if there shall have
been no such sale so reported on that date, on the next succeeding date on which
such a sale was so reported, or, at the discretion of the Committee, the price
prevailing on the exchange at the time of exercise.
Grant Price means the price at which an Employee may exercise his or her right
to receive cash or Common Stock, as applicable, under the terms of an Award.
Layoff means an applicable Termination of Employment due to layoff under the
Phillips 66 Severance Pay Plan, the Phillips 66 Executive Severance Plan, or the
Phillips 66 Key Employee Change in Control Severance Plan, or layoff or
redundancy under any similar layoff or redundancy plan which the Company or its
subsidiaries may adopt from time to time. If all or any portion of the benefits
under the redundancy or layoff plan are contingent on the employee’s signing a
general

7



--------------------------------------------------------------------------------



release of liability, such Termination shall not be considered as a “Layoff” for
purposes of this Award unless the employee executes and does not revoke a
general release of liability, acceptable to the Company, under the terms of such
layoff or redundancy plan.
Nonqualified Stock Option means a Stock Option that is not an Incentive Stock
Option.
Optionee means an individual holding a Stock Option or SAR.
Option Shares means the shares of Common Stock issuable upon exercise of a Stock
Option covered by this Agreement.
Participating Company includes Phillips 66 and its 100% owned subsidiaries,
including both those directly owned and those owned through subsidiaries, whose
participation has been approved by the Authorized Party.
Retirement means Termination at age 55 or older with a minimum of 5 years
service with a Participating Company; provided, however, that with regard to an
Employee not on the United States payroll, the CEO may approve the use of a
different definition. Service is defined by the policies of the Participating
Company.
Senior Officer means all officers of the Company who report directly to the CEO,
and all other officers of the Company at grade 26 and above, or who are
reporting officers under Section 16 of the Securities Exchange Act of 1934.
Stock means shares of common stock of the Company, par value $.01.
Stock Appreciation Right (SAR) means a right to receive a payment, in cash equal
to the excess of the Fair Market Value or other specified valuation of a
specified number of shares of Common Stock on the date the right is exercised
over a specified Grant Price, in each case, as determined by the Authorized
Party.
Stock Option means the right to purchase a specified number of shares of Common
Stock at a specified Grant Price pursuant to such applicable terms, conditions,
and limitations established by the Authorized Party.
SAR Gain means the difference between the Grant Price and the Fair Market Value
(or other specified valuation) of a share of Common Stock at the time of an SAR
exercise, multiplied by the number of shares that are exercised.
Termination and Termination of Employment mean cessation of employment with the
Participating Companies, determined in accordance with the policies and
practices of the Participating Company for whom the Employee was last performing
services.



8



--------------------------------------------------------------------------------



Attachment A


Change of Control


The following definitions apply to the Change of Control provision in Paragraph
10 of the Plan.
Affiliate shall have the meaning ascribed to such term in Rule 12b‑2 of the
General Rules and Regulations under the Exchange Act, as in effect at the time
of determination.
Associate shall mean, with reference to any Person, (a) any corporation, firm,
partnership, association, unincorporated organization or other entity (other
than the Company or a subsidiary of the Company) of which such Person is an
officer or general partner (or officer or general partner of a general partner)
or is, directly or indirectly, the Beneficial Owner of 10% or more of any class
of equity securities, (b) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity and (c) any relative or spouse of such Person,
or any relative of such spouse, who has the same home as such Person.
Beneficial Owner shall mean, with reference to any securities, any Person if:
(a)    such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, is the “beneficial owner” of (as determined pursuant to
Rule 13d‑3 of the General Rules and Regulations under the Exchange Act, as in
effect at the time of determination) such securities or otherwise has the right
to vote or dispose of such securities;
(b)    such Person or any of such Person’s Affiliates and Associates, directly
or indirectly, has the right or obligation to acquire such securities (whether
such right or obligation is exercisable or effective immediately or only after
the passage of time or the occurrence of an event) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, other rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to “beneficially own,” (i) securities tendered pursuant to a tender
or exchange offer made by such Person or any of such Person’s Affiliates or
Associates until such tendered securities are accepted for purchase or exchange
or (ii) securities issuable upon exercise of Exempt Rights; or
(c)    such Person or any of such Person’s Affiliates or Associates (i) has any
agreement, arrangement or understanding (whether or not in writing) with any
other Person (or any Affiliate or Associate thereof) that beneficially owns such
securities for the purpose of acquiring, holding, voting (except as set forth in
the proviso to subsection (a) of this definition) or disposing of such
securities or (ii) is a member of a group (as that term is used in Rule 13d‑5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person that beneficially owns such securities;

9



--------------------------------------------------------------------------------



provided, however, that nothing in this definition shall cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of 40 days
after the date of such acquisition. For purposes hereof, “voting” a security
shall include voting, granting a proxy, consenting or making a request or demand
relating to corporate action (including, without limitation, a demand for a
shareholder list, to call a shareholder meeting or to inspect corporate books
and records) or otherwise giving an authorization (within the meaning of
Section 14(a) of the Exchange Act) in respect of such security.
The terms beneficially own and beneficially owning shall have meanings that are
correlative to this definition of the term “Beneficial Owner.”
Board shall have the meaning set forth in the foregoing Plan.
Change of Control shall mean any of the following occurring on or after May 1,
2012:
(a)    any Person (other than an Exempt Person) shall become the Beneficial
Owner of 20% or more of the shares of Common Stock then outstanding or 20% or
more of the combined voting power of the Voting Stock of the Company then
outstanding; provided, however, that no Change of Control shall be deemed to
occur for purposes of this subsection (a) if such Person shall become a
Beneficial Owner of 20% or more of the shares of Common Stock or 20% or more of
the combined voting power of the Voting Stock of the Company solely as a result
of (i) an Exempt Transaction or (ii) an acquisition by a Person pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (c) of this definition are satisfied;
(b)    individuals who, as of May 1, 2012, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to May 1,
2012 whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board; provided, further, that there shall be excluded, for
this purpose, any such individual whose initial assumption of office occurs as a
result of any actual or threatened Election Contest that is subject to the
provisions of Rule 14a‑11 of the General Rules and Regulations under the
Exchange Act;
(c)    the Company shall consummate a reorganization, merger, or consolidation,
in each case, unless, following such reorganization, merger, or consolidation,
(i) 50% or more of the then outstanding shares of common stock of the
corporation, or common equity securities of an entity other than a corporation,
resulting from such reorganization, merger, or consolidation and the combined
voting power of the then outstanding Voting Stock of such corporation or other
entity are beneficially owned, directly or indirectly, by all or substantially
all of the Persons who were the Beneficial Owners of the outstanding Common

10



--------------------------------------------------------------------------------



Stock immediately prior to such reorganization, merger, or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, or consolidation, of the outstanding Common Stock,
(ii) no Person (excluding any Exempt Person or any Person beneficially owning,
immediately prior to such reorganization, merger, or consolidation, directly or
indirectly, 20% or more of the Common Stock then outstanding or 20% or more of
the combined voting power of the Voting Stock of the Company then outstanding)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation, or common equity securities of an
entity other than a corporation, resulting from such reorganization, merger, or
consolidation or the combined voting power of the then outstanding Voting Stock
of such corporation or other entity, and (iii) at least a majority of the
members of the board of directors of the corporation, or the body which is most
analogous to the board of directors of a corporation if not a corporation,
resulting from such reorganization, merger, or consolidation were members of the
Incumbent Board at the time of the initial agreement or initial action by the
Board providing for such reorganization, merger, or consolidation; or
(d)    (i) the shareholders of the Company shall approve a complete liquidation
or dissolution of the Company unless such liquidation or dissolution is approved
as part of a plan of liquidation and dissolution involving a sale or disposition
of all or substantially all of the assets of the Company to a corporation with
respect to which, following such sale or other disposition, all of the
requirements of clauses (ii)(A), (B), and (C) of this subsection (d) are
satisfied, or (ii) the Company shall consummate the sale or other disposition of
all or substantially all of the assets of the Company, other than to a
corporation or other entity, with respect to which, following such sale or other
disposition, (A) 50% or more of the then outstanding shares of common stock of
such corporation, or common equity securities of an entity other than a
corporation, and the combined voting power of the Voting Stock of such
corporation or other entity is then beneficially owned, directly or indirectly,
by all or substantially all of the Persons who were the Beneficial Owners of the
outstanding Common Stock immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the outstanding Common Stock, (B) no Person
(excluding any Exempt Person and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Common Stock then outstanding or 20% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 20% or more of the then outstanding shares of common stock of such
corporation, or common equity securities of an entity other than a corporation,
and the combined voting power of the then outstanding Voting Stock of such
corporation or other entity, and (C) at least a majority of the members of the
board of directors of such corporation, or the body which is most analogous to
the board of directors of a corporation if not a corporation, were members of
the Incumbent Board at the time of the initial agreement or initial action of
the Board providing for such sale or other disposition of assets of the Company.
Common Stock shall have the meaning set forth in the foregoing Plan.
Company shall have the meaning set forth in the foregoing Plan.

11



--------------------------------------------------------------------------------



Election Contest shall mean a solicitation of proxies of the kind described in
Rule 14a-12(c) under the Exchange Act.
Exchange Act shall mean the Securities Exchange Act of 1934, as amended.
Exempt Person shall mean any of the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed, or established by the Company for or pursuant to
the terms of any such plan.
Exempt Rights shall mean any rights to purchase shares of Common Stock or other
Voting Stock of the Company if at the time of the issuance thereof such rights
are not separable from such Common Stock or other Voting Stock (i.e., are not
transferable otherwise than in connection with a transfer of the underlying
Common Stock or other Voting Stock), except upon the occurrence of a
contingency, whether such rights exist as of May 1, 2012 or are thereafter
issued by the Company as a dividend on shares of Common Stock or other Voting
Securities or otherwise.
Exempt Transaction shall mean an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock or Voting Stock by the
Company, unless and until such time as (a) such Person or any Affiliate or
Associate of such Person shall purchase or otherwise become the Beneficial Owner
of additional shares of Common Stock constituting 1% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 1% or
more of the combined voting power of the then outstanding Voting Stock, or
(b) any other Person (or Persons) who is (or collectively are) the Beneficial
Owner of shares of Common Stock constituting 1% or more of the then outstanding
shares of Common Stock or Voting Stock representing 1% or more of the combined
voting power of the then outstanding Voting Stock shall become an Affiliate or
Associate of such Person.
Person shall mean any individual, firm, corporation, partnership, association,
trust, unincorporated organization, or other entity.
Voting Stock shall mean, (1) with respect to a corporation, all securities of
such corporation of any class or series that are entitled to vote generally in
the election of, or to appoint by contract, directors of such corporation
(excluding any class or series that would be entitled so to vote by reason of
the occurrence of any contingency, so long as such contingency has not occurred)
and (ii) with respect to an entity which is not a corporation, all securities of
any class or series that are entitled to vote generally in the election of, or
to appoint by contract, members of the body which is most analogous to the board
of directors of a corporation.







12

